Title: 18th.
From: Adams, John Quincy
To: 


       In the morning I went to the Post office, and enquired if there were any Letters for me; there were none. I immediately went to Monsr. Mazois, to whom I supposed my Letters would be addressed, but he had none for me neither. I don’t know how it happens. I can only suppose that they were put in the Post Office, so late that they failed, coming by the Saturday Post; and even if that is the Case, I shall lose them, unless we are retained here by contrary winds, till friday, which I cannot expect. Early in the morning I went on board the Packet, with my trunks. One of them was carried down into the magazine: the other, I had placed in my Room.
       Mr. Mazois invited me to sup with him this evening. Dined with Mr. Barclay. Mr. Grub was there. I went with him to see Mr. McCarty. At about 7. in the evening I felt much fatigued and unwell. Took leave of Mr. Barclay, who leaves this place tomorrow for Paris. Return’d home, and went immediately to bed.
      